The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 23, 2014

                                       No. 04-14-00648-CR

                                      Sebastian B. NIXSON,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR3758
                         Honorable Lori I. Valenzuela, Judge Presiding

                                          ORDER
        Defendant pled nolo contendre to driving while intoxicated-3D/M (repeater) and was
sentenced within the terms of a plea bargain. The trial court imposed or suspended sentence on
August 4, 2014. Because appellant did not file a motion for new trial, the notice of appeal was
due to be filed September 3, 2014. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to
file the notice of appeal was due on September 18, 2014. TEX. R. APP. P. 26.3. Appellant filed
notice of appeal on September 11, 2014. Appellant did not file a motion for extension of time.

       Therefore, it is ORDERED that appellant show cause in writing no later than October
10, 2014 why this appeal should not be dismissed for lack of jurisdiction.

        We also note the trial court’s Certification of Defendant’s Right of Appeal states this “is
a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
The clerk’s record contains a written plea bargain and a written waiver of appeal, and the
punishment assessed did not exceed the punishment recommended by the prosecutor and agreed
to by defendant; therefore, the trial court’s certification accurately reflects that defendant’s case
is a plea bargain case and defendant does not have a right of appeal. See TEX. R. APP. P.
25.2(a)(2).

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court's
permission to appeal.” TEX. R. APP. P. 25.2(a)(2). The clerk’s record does not contain a written
motion ruled on before trial nor does it indicate the trial court granted defendant permission to
appeal. This court must dismiss an appeal “if a certification that shows the defendant has the
right of appeal has not been made a part of the record.” TEX. R. APP. P. 25.2(d).
       If appellant demonstrates this court has jurisdiction no later than October 10, 2014, it is
nevertheless ORDERED this appeal will be dismissed pursuant to Texas Rule of Appellate
Procedure 25.2(d), unless an amended trial court certification that shows defendant has the right
of appeal has been made part of the appellate record by October 31, 2014. See Daniels v. State,
110 S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.

         All other appellate deadlines are SUSPENDED pending our resolution of the certification
issue.



                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court